Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAIL ACTION
This office action is in response to an application filed 02/05/2021 in which claims 01-20 are pending ready for examination.

CLAIM INTERPRETATION

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Claim Interpretations - 35 USC § 112(f)
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “radiation source, control system” in claim 11
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6, 8, 10, 18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Harrison (US 2005/0006590 A1).
As to claim 1, Harrison discloses a thin-film deposition method, comprising: (See Abstract ¶0067, ¶0125; Figs. 2)
depositing a thin-film on a wafer (250) in a thin-film deposition chamber (204); (See ¶0067; Figs. 2, 8)
irradiating (210) the thin-film with excitation light; (See ¶0067; Fig. 2)
detecting (240) an emission spectrum from the thin-film responsive to the excitation light; and (See ¶0067; Fig. 2)
detecting (240) contamination of the thin-film by analyzing the emission spectrum with an analysis model of a control system (200). (See ¶0004, ¶0067, ¶0126 Lines 01-04; Fig. 2)
As to claim 2, Harrison discloses the method, further comprising irradiating the thin-film with the excitation light in the thin-film deposition chamber (204). (See ¶0032, ¶0033, ¶0043; Fig. 2).
As to claim 3, Harrison discloses the method, further comprising transferring the wafer from the thin-film deposition chamber to a detection chamber (202); and (See ¶0067 Lines 07-12; Fig. 2).
irradiating the thin-film with excitation light in the detection chamber (202). (See ¶0067 Lines 07-12; Fig. 2).
As to claim 4, Harrison discloses the method, further comprising maintaining a vacuum (280) condition of the deposition chamber (204) in the detection chamber (204) while irradiating (210) the thin-film (250) with excitation light. (See ¶0002, ¶0069; Fig. 2).
	As to claim 5, Harrison discloses the method, wherein detecting contamination includes detecting oxidation of the thin-film (250). (See ¶0110 Lines 01-10; Fig. 2).
	As to claim 6, Harrison discloses the method, further comprising detecting, with the control system, a leak in the deposition chamber based on detecting oxidation of the thin-film. (See ¶0110 Lines 01-10; Fig. 2).
	As to claim 8, Harrison discloses the method, wherein the excitation light (210) includes ultraviolet light, wherein detecting the emission spectrum includes detecting a photoluminescence spectrum. (See ¶0002, ¶0003; Fig. 2).
As to claim 10, Harrison discloses the method, further comprising training the analysis model with a machine learning process to detection contamination of the thin-film. (See ¶0004, ¶0067, ¶0126; Fig. 2)
As to claim 18, Harrison discloses a method, comprising training, with a machine learning process utilizing data from a plurality of spectrums detected under a plurality of contamination and non-contamination conditions, an analysis model to detect contamination of thin-films (250); (See ¶0004, ¶0067, ¶0103 Lines 07-17, ¶0126; Figs. 2, 8)
depositing a thin-film on a wafer (250) in a thin-film deposition chamber (204); (See ¶0067; Figs. 2, 8)
irradiating (210) the wafer (250) with excitation light; (See ¶0067; Figs. 2, 8)
detecting (240) an emission spectrum from the wafer responsive to the excitation light; and (See ¶0067; Figs. 2, 8)
detecting (240) whether or not the thin-film is contaminated by analyzing the emission spectrum with the analysis model. (See ¶0004, ¶0067, ¶0103 Lines 07-17, ¶0126; Figs. 2, 8)
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7, 11, 12, 14-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Harrison in view of Shimamura et al (US 5,707,500).
	As to claim 7, Harrison teaches the method of claim 1, in which this claim depends on.
	Harrison does not explicitly teach further comprising halting operation of the thin-film deposition chamber responsive to detecting contamination of the thin-film.
	However, Shimamura does teach in an analogous art further comprising halting operation of the thin-film deposition chamber responsive to detecting contamination of the thin-film. (See Col 30 Lines 46-49; Fig. 25)
	Therefore, it would be obvious for one with ordinary skills in the art before the effective filing date of the claimed invention to include in the method of Harrison further comprising halting operation of the thin-film deposition chamber responsive to detecting contamination of the thin-film.
	The advantage of this inclusion is to accurately measure the thin films under test. 
As to claim 11, Harrison teaches a system (200), comprising a thin-film deposition chamber (204) configured to deposit a thin-film on a wafer (250);
The thin film and the wafer is part of the sample (250). (See ¶0067; Figs. 2, 8)
a radiation source (210) configured to irradiate the thin-film (250) with excitation light: (See ¶0067; Figs. 2, 8)
an emissions sensor (240) configured to detect an emission spectrum from the wafer responsive to the excitation light; and (See ¶0067; Figs. 2, 8)
a control system (290) coupled to the radiation source (210) and the emissions sensor (290) and configured to detect contamination of the thin-film by analyzing the emission spectrum; and (See ¶0067; Figs. 2, 8)
Harrison does not explicitly teach to stop thin-film deposition processes in the thin-film deposition chamber responsive to detecting contamination of the thin-film.
	However, Shimamura does teach in an analogous art to stop thin-film deposition processes in the thin-film deposition chamber responsive to detecting contamination of the thin-film. (See Col 30 Lines 46-49; Fig. 25)
Therefore, it would be obvious for one with ordinary skills in the art before the effective filing date of the claimed invention to include in the system of Harrison to stop thin-film deposition processes in the thin-film deposition chamber responsive to detecting contamination of the thin-film.
	The advantage of this inclusion is to have a more precise measurement of thin films under test by producing qualitative results about the elemental composition of said films.
As to claim 12, Harrison also teaches the system (200), wherein the radiation source is a laser (210), wherein the emissions sensor (240) is an ultraviolet light sensor. (See ¶0002; Figs. 2)
As to claim 14, Harrison also teaches the system (200), wherein the radiation source (210) is positioned to irradiate the thin-film (250) in the thin-film deposition chamber (204). (See ¶0067; Figs. 2)
As to claim 15, Harrison also teaches the system (200), further comprising a thin-film analysis chamber (202), wherein the radiation source (210) is configured to irradiate the thin-film (250) in the thin- film analysis chamber. (See ¶0067; Figs. 2)
As to claim 16, Harrison also teaches the system (200), wherein the control system (290) includes an analysis model trained with a machine learning process to detect contamination of thin- films based on the emission spectrum. (See ¶0004, ¶0067 Lines 21-25, ¶0126; Fig. 2)
As to claim 17, Harrison also teaches the system (200), wherein the analysis model includes a neural network. (See ¶0004, ¶0067 Lines 21-25, ¶0126; Fig. 2)

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Harrison in view of Stiff-Roberts et al (US 2017/02822214 A1).
	As to claim 9, Harrison teaches the method of claim 1, in which this claim depends on.
	Harrison does not explicitly teach wherein the excitation light includes X-ray light, wherein detecting the emission spectrum includes detecting a photoelectron spectrum.
	However, Stiff-Roberts does teach in an analogous art wherein the excitation light includes X-ray light, wherein detecting the emission spectrum includes detecting a photoelectron spectrum. (See ¶0028, ¶0087 Lines 01-04; Fig. 19, 24).
	Therefore, it would be obvious for one with ordinary skills in the art before the effective filing date of the claimed invention to include in the method of Harrison wherein the excitation light includes X-ray light, wherein detecting the emission spectrum includes detecting a photoelectron spectrum.
	The advantage of this inclusion is to have a more precise measurement of thin films under test by producing qualitative results about the elemental composition of said films.
Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Harrison in view of Shimamura et al in further view of Stiff-Roberts et al (US 2017/02822214 A1).
As to claim 13, Harrison when modified by Shimaura teaches the system of claim 11, in which this claim depends on.
Harrison also teaches wherein the emissions sensor (240) is a photoelectron spectroscopy detector. (See Abstract ¶0028, ¶0087 Lines 01-04; Fig. 3).
Harrison when modified by Shimaura does not explicitly teach wherein the radiation source is an x-ray source.
However, Stiff-Roberts does teach in an analogous art wherein the radiation source is an x-ray source. (See ¶0014 Lines 11-14; Fig. 2).
Therefore, it would be obvious for one with ordinary skills in the art before the effective filing date of the claimed invention to include in the method of Harrison when modified by Shimaura wherein the radiation source is an x-ray source.
	The advantage of this inclusion is to more precise measurement the thin films under test by producing qualitative results about the elemental composition of said films.
	Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Harrison in view of Tanaka (JP 3,986,631 B2).
	As to claim 19, Harrison teaches the method of claim 18, in which this claim depends on.
	Harrison does not explicitly teach wherein the thin-film includes titanium nitride, wherein detecting contamination of the titanium nitride includes detecting that the emission spectrum includes emissions characteristic of titanium oxide.
	However, Tanaka does teach in an analogous art wherein the thin-film includes titanium nitride, wherein detecting contamination of the titanium nitride includes detecting that the emission spectrum includes emissions characteristic of titanium oxide. (See ¶0001, ¶0008; Fig. 1).
	Therefore, it would be obvious for one with ordinary skills in the art before the effective filing date of the claimed invention to include in the method of Harrison wherein the thin-film includes titanium nitride, wherein detecting contamination of the titanium nitride includes detecting that the emission spectrum includes emissions characteristic of titanium oxide.
	The advantage of this inclusion is to accurately measure the titanium nitride film due to its usefulness as a diffusion prevention film, adhesion layer film or antireflection film constituting a semiconductor device, a superconducting device, various electronic components, and various sensors,

Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Harrison in view of Tanaka in further view of Pickett et al (US 2017/0330748 A1).
	As to claim 20, Harrison when modified by Tanaka teaches the method of claim 19, in which this claim depends on.
	Harrison when modified by Tanaka still do not explicitly teach further comprising depositing the thin-film over a semiconductor nanosheet structure.
	However, Pickett does teach in an analogous art further comprising depositing the thin-film over a semiconductor nanosheet structure. (See ¶0004, ¶0005, ¶0026, ¶0045 Lines 01-04).
	Therefore, it would be obvious for one with ordinary skills in the art before the effective filing date of the claimed invention to include in the method of Harrison when modified by Tanaka further comprising depositing the thin-film over a semiconductor nanosheet structure.
	The advantage of this inclusion is for their increase use in numerous electronic circuits; such as, sensors, energy storage, and optoelectronic devices, due to the strong enhancement in the photoluminescence efficiency. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMAR H NIXON whose telephone number is (571)272-4256. The examiner can normally be reached Monday to Thursday, 7am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TARIFUR CHOWDHURY can be reached on (571) 272-2287. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OMAR H NIXON/Examiner, Art Unit 2886                                                                                                                                                                                                        




/TARIFUR R CHOWDHURY/Supervisory Patent Examiner, Art Unit 2886